[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-1266

                       PETER S. WEDEEN,

                    Plaintiff, Appellant,

                              v.

                  GREEN RIVER POWER SPORTS,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Frank H. Freedman, Senior U.S. District Judge]


                            Before

                     Boudin, Chief Judge,
               Selya and Lynch, Circuit Judges.




     Peter S. Wedeen on brief pro se.
     Louis S. Robin and Fitzgerald, O’Brien, Robin & Shapiro on
brief for appellee.




                        June 26, 2001
         Per Curiam.      The district court granted a motion

to dismiss this complaint alleging diversity jurisdiction

after plaintiff failed to carry his burden of showing that

"it is not a legal certainty that [his] claim involves less

than the jurisdictional amount."       Dep't of Recreation &

Sports v. World Boxing Ass'n, 942 F.2d 84, 88 (1st Cir.

1991); see also Spielman v. Genzyme Corp., --- F.3d ---,

2001 WL 538958 at *3 (1st Cir. 2001).     Plaintiff argues on

appeal that the district court is biased toward him because

he is a pro se litigant.

         We have acknowledged that:

         Our judicial system zealously guards the
         attempts of pro se litigants on their
         own behalf. We are required to construe
         liberally a pro se complaint and may
         affirm its dismissal only if a plaintiff
         cannot prove any set of facts entitling
         him or her to relief.

Ahmed v. Rosenblatt, 118 F.3d 886, 889 (1st Cir. 1997).

Honoring this policy, the district court initially      denied

the motion to dismiss despite the plaintiff's failure to

substantiate   the   amount   in   controversy   required   for

diversity jurisdiction.    The court recognized, sua sponte,

that the plaintiff might be able to prove facts entitling

him to relief under the Fair Credit Reporting Act, and

allowed the plaintiff an opportunity to amend the complaint
to add a federal claim as well as any pendent state claims.

The    plaintiff     chose    to    reject    the   court's    suggestion,

instead filing an amendment which asserted more state claims

(none of which supported the jurisdictional minimum).                    The

district court then reluctantly dismissed the action.

               In this court, the plaintiff continues to insist

that his amended pleading is sufficient.                  It is not.

               We respect the right of every litigant in our

adversarial system, including pro se litigants, to be the

master of their own cause.              Still, we ordinarily cannot

relieve a party from his own intransigence or "insulate" him

from     the     rudimentary        requirements     of     substantiating

jurisdiction.        Ahmed, 118 F.2d at 889.         Reviewing the issue

de     novo,    we   find    that    the     plaintiff's     amendment   is

insufficient to substantiate the jurisdictional minimum.

Faced with the plaintiff’s insistence on an apparently self-

defeating course of action, the district court correctly

dismissed this case for lack of subject matter jurisdiction.

               Affirmed.




                                      -3-